Citation Nr: 0308951	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

The propriety of the initial noncompensable rating for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from October 1953 to 
March 1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted the veteran entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 and assigned a 
noncompensable rating. 


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran not had objective evidence of 
demonstrable liver damage

2.  Since the effective date of the award of service 
connection, the veteran has not had fatigue, malaise, 
anorexia, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
have not been met. 38 U.S.C.A. § §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to 
July 2, 2001); and 38 C.F.R. § 4.114, Code 7345 (effective 
July 2, 2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA hospitalization records from 1985 show that the veteran 
developed a bleeding duodenal ulcer while hospitalized with a 
stroke.  

The veteran underwent a VA general medical examination in 
September 1995.  He had a history of cholecystectomy at a VA 
hospital 1.5 years ago after a diagnosis of cholelithiasis 
following a sonogram done previously at the San Francisco 
Hospital.  Diagnosis was hepatitis C as per serological 
tests.  

The veteran underwent a VA examination in September 1995 for 
his hepatitis.  He complained of bloating and heartburns, but 
otherwise felt well.  There was no history of jaundice.  He 
also had chronic constipation, and was found to have 
diverticular disease of the colon with a barium enema.  He 
had never had hematochelezia.  It was noted that the veteran 
was a hypertensive diabetic, and a cigarette smoker.  
Examination did not show any icterus, and no stigma or 
chronic liver disease.  There was a cholecystectomy scar, and 
a midline gastrectomy scar.  The veteran had normal stools.  
There were no ascites.  There was bloating.  The veteran had 
some intolerance to fatty meals.  There was no nausea, and no 
vomiting.  There was mild if any pain in the epigastrum.  
There was no anorexia, and no malaise.  It was noted that the 
veteran's weight had dropped from 190 pounds in 1985 to 130, 
but again increased slowly to 140 pounds.  

The veteran underwent a VA examination in February 2000.  The 
examiner did not have the claims folder.  The veteran had a 
history of hypertension, diabetes mellitus, peptic ulcer 
disease, and colon diverticulosis.  He complained of diarrhea 
episodes on a daily basis.  He also complained of tiredness 
and occasional dizziness.  He denied jaundice, choluria, or 
acholia.  He denied vomiting, hematemesis, or melena, and was 
not undergoing treatment at the moment.  He denied episodes 
of colic or other abdominal pain, distention, nausea, 
vomiting, or abdominal pain.  He denied fatigue but 
complained of weakness, depression, and anxiety.  He was well 
nourished, and not in any apparent distress.  There was no 
evidence of ascites, and no history of weight changes, 
steatorrhea, malabsorption, or malnutrition.  He denied 
melena.  He had not had hematemisis since his one episode in 
1985.  He denied abdominal pain.  His liver was of normal 
size without superficial abdominal veins.  The liver function 
test was within normal limits.  Diagnosis was chronic 
hepatitis C.


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 1999 Statement 
of the Case as well as the March 2002 Supplemental Statement 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In the March 2002 supplemental statement of the case, the RO 
provided the regulations pertaining to the VCAA.  Also, in 
July 2001, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine the current severity 
of his hepatitis.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned.  In Fenderson, the Court held that 
the evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of compensation under 
38 U.S.C.A. § 1151.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection so 
the veteran's claim is in appropriate appellate status.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating hepatitis were revised, effective July 2, 
2001.  Where the law and regulations change while a case is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGC 3-2000, 65 Fed. Reg. 33,421 (2000).

Since the veteran's claim of service connection for hepatitis 
was received at the RO prior to July 2001, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and new criteria.  Thus, the veteran's hepatitis must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, Code 7345, pertaining to infectious 
hepatitis.  The criteria under Code 7345, in effect before 
July 2, 2001, provide for a 100 percent rating for infectious 
hepatitis, with marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  A 60 percent rating is warranted when the evidence 
shows infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 30 percent rating is 
warranted for infectious hepatitis, with minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  A zero percent rating is 
warranted for infectious hepatitis that has healed and is 
asymptomatic.

Under the version of Code 7345 in effect since July 2, 2001, 
a 100 percent rating is warranted for chronic liver disease 
without cirrhosis (including hepatitis B and chronic active 
hepatitis), productive of near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  A 60 percent 
rating is warranted when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 40 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 20 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
for asymptomatic chronic liver disease.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old or new 
criteria.  As noted, to establish entitlement to a 
compensable rating for hepatitis, the evidence must show that 
the veteran's service-connected disability is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance; or, intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

In this case, the evidence does not show that the veteran has 
liver disease.  At the veteran's September 1995 VA 
examination, there was not any chronic liver disease, and at 
the veteran's February 2000 VA examination, the liver 
function tests were within normal limits.  Also, the evidence 
does not show any incapacitating episodes, and the veteran 
has not complained of any incapacitating episodes.  Also, the 
evidence does not show intermittent fatigue, malaise, or 
anorexia.  At the veteran's September 1995 VA examination, 
although there was some intolerance to fatty meals, there was 
no anorexia.  Similarly, at the veteran's February 2000 VA 
examination, there was no history of weight changes, and no 
malnutrition.  Thus, there is no basis for assigning a 
compensable rating under either the old or the new criteria.  
Also, the veteran's symptoms do not interfere with earning 
capacity so as to suggest the possibility for extraschedular 
evaluation, nor is there any other objective indication that 
an extraschedular is warranted. See 38 C.F.R. § 3.321(b)(1) 
(2002).

In sum, absent any objective evidence that the veteran's 
service connected hepatitis is productive of liver damage or 
is otherwise disabling, a compensable rating for such 
disability is not warranted.  As the preponderance of the 
evidence is against the claim for an initial compensable 
rating for hepatitis, the benefit-of-the-doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hepatitis is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

